DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 21.
Amended: 1 and 11.
Cancelled: 2 and 12.
Pending: 1, 3-11 and 13-22. 
Response to Arguments
Applicant’s arguments, see page(s) 11-16, filed 05/23/2022, with respect to claim(s) 1, 3, 9-11, 13 and 19-20 have been fully considered and are persuasive.  The rejection of claim(s) 1, 3, 9-11, 13 and 19-20 has been withdrawn.
Allowable Subject Matter
Claim(s) 1, 3-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are KATOCH, HA and KONISHI.
KATOCH discloses a memory device Input/Output includes a memory cell having a local bit line. A first IO circuit is coupled to the local bit line and is configured to output a local IO signal to a global bit line. A second IO circuit is coupled to the global bit line and is configured to output a global IO signal. A latch circuit is configured to latch the local IO signal in response to a data signal on the local bit line.
HA discloses a semiconductor memory device includes a pair of local input/output (IO) lines, a global IO line, a local driver configured to pull up/down voltage levels of the first and second local IO lines in response to input data, a global driver configured to pull up/down a voltage level of the global IO line in response to input data, and a data IO control block configured to transport output data from the local IO lines to the global driver and input data from the global IO line to the local driver.
KONISHI discloses a semiconductor memory device containing a cache includes a static random access memory (SRAM) as a cache memory, and a dynamic random access memory (DRAM) as a main memory. Collective transfer of data blocks is possible between the DRAM and the SRAM through a bi-directional data transfer gate circuit and through an internal data line. A DRAM row decoder and a DRAM column decoder are provided in the DRAM. A SRAM row decoder and an SRAM column decoder are provided in the SRAM. Addresses of the SRAM and DRAM can be independently applied. The data transfer gate includes a latch circuit for latching data from the SRAM, which serves as a high speed memory, an amplifier circuit and a gate circuit for amplifying data from the DRAM, which serves as a large capacity memory, and for transmitting the amplified data to the SRAM, and a gate circuit, responsive to a DRAM write enable signal for transmitting write data to corresponding memory cells of the DRAM. After the data of the SRAM has been latched by a latch circuit, write data is transmitted from the gate circuit to the DRAM, and the write data is transmitted to the SRAM through the amplifier circuit and the gate circuit.
 
Re: Independent Claim 1 (and dependent claim(s) 3-10), there is no teaching or suggestion in the prior art of record to provide:
line pair during the second-stage operation, wherein when the memory device performs the write operation, write data is latched to the input/output data latch circuit from the main input/output line pair according to a write input signal inputted to the input/output data latch circuit during the first-stage operation, and the write data latched in the input/output data latch circuit is transmitted to the sensing amplification data latch corresponding to the selected bit line pair according to a write output signal inputted to the input/output data latch circuit during the second-stage operation, wherein the write output signal is different from the write input signal, wherein the selected bit line pair electrically connects to the local input/output line pair only during the second-stage operation of the write operation, wherein a length of time of the first-stage operation of the write operation is equal to a length of time of the second-stage operation of the write operation, and the length of time of the first-stage operation of the write operation is equal to a time length of a the first-stage operation of the read operation.
 
Re: Independent Claim 11 (and dependent claim(s) 13-20), there is no teaching or suggestion in the prior art of record to provide:
operation, and the selected bit line pair electrically connects to a local input/output line pair only during the second-stage operation of the write operation, wherein a length of time of the first-stage operation of the write operation is equal to a length of time of the second-stage operation of the write operation, and the length of time of the first-stage operation of the write operation is equal to a time length of a the first-stage operation of the read operation.

Re: Independent Claim 21 (and dependent claim(s) 22), there is no teaching or suggestion in the prior art of record to provide:
read operation or a write operation, wherein the selected bit line pair connects to the local input/output line pair only during one stage operation of the two-stage operation, and the data of the selected bit line pair latched in the input/output data latch circuit is transmitted to the main input/output line pair during the other stage operation of the two-stage operation, wherein lengths of time of stage operations of the two-stage operation are equal.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov